DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, Claim 3 recites the limitation “the frequency band where stimulated Raman scattering does not occur”. However, Applicant’s claimed invention is drawn to frequency bands transmitted in an optical fiber transmission system (see Fig. 1 and Fig. 4; Par. 4; Par. 12; Par. 44). One of ordinary skill in the art would readily understand that, in such fiber based transmission systems, Stimulated Raman Scattering is a nonlinear effect inherent to such systems that would necessarily occur in all transmitted optical frequency bands. Applicant’s own specification teaches “In ultra-wideband WDM transmission, transfer of signal power occurs between WDM signal bands due to stimulated Raman scattering during optical fiber transmission” (Par. 4). Additionally, Uda et al. US 2002/0181061 A1 (hereinafter Uda) teaches:
In such WDM and optical amplification transmission manner, however, the power level of light beams input to a fiber is so high that it has posed a problem of nonlinear effect that deteriorates transmission characteristics. One typical nonlinear effect is Stimulated Raman Scattering (SRS) that causes problems of over-loss and over-gain. 

The SRS is a nonlinear optical process in which part of input signals to an optical fiber act as excitation light and interact with lower- frequency signal light beams in the fiber, The SRS takes place in all optical fibers and its influence degree depends on the optical fiber type and the frequency difference between optical signals for which such energy moving occurs. (Par. 6-7; emphasis added)

Thus, the Applicant is claiming transmitting optical signals in an optical fiber transmission system in a “frequency band where stimulated Raman scattering does not occur”. However, one of ordinary skill in the art would readily understand that it would not be possible, in such an optical fiber transmission system, to transmit optical signals in an optical frequency band where stimulated Raman scattering “does not occur”, because stimulated Raman scattering takes place in all optical fibers and is an inherent nonlinear effect in such systems. Additionally, turning to Applicant’s specification for clarification on this issue would not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of an optical fiber transmission system capable of transmitting optical signals in a “frequency band where stimulated Raman scattering does not occur”. Applicant’s specification merely repeats “performing the adjustment process on a plurality of the frequency bands excluding the frequency band where stimulated Raman scattering does not occur” (Par. 8; Par. 57), with no further clarification on how this feature is achieved by the Applicant.

Claim 3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Specifically, Claim 3 recites the limitation “the frequency band where stimulated Raman scattering does not occur”. However, Applicant’s claimed invention is drawn to frequency bands transmitted in an optical fiber transmission system (see Fig. 1 and Fig. 4; Par. 4; Par. 12; Par. 44). One of ordinary skill in the art would readily understand that, in such fiber based transmission systems, Stimulated Raman Scattering is a nonlinear effect inherent to such systems that would necessarily occur in all transmitted optical frequency bands. Applicant’s own specification teaches “In ultra-wideband WDM transmission, transfer of signal power occurs between WDM signal bands due to stimulated Raman scattering during optical fiber transmission” (Par. 4). Additionally, Uda et al. US 2002/0181061 A1 (hereinafter Uda) teaches:
In such WDM and optical amplification transmission manner, however, the power level of light beams input to a fiber is so high that it has posed a problem of nonlinear effect that deteriorates transmission characteristics. One typical nonlinear effect is Stimulated Raman Scattering (SRS) that causes problems of over-loss and over-gain. 

The SRS is a nonlinear optical process in which part of input signals to an optical fiber act as excitation light and interact with lower- frequency signal light beams in the fiber, causing energy to move from higher-frequency signal light beams to lower-frequency signal light beams. The SRS takes place in all optical fibers and its influence degree 

Thus, the Applicant is claiming transmitting optical signals in an optical fiber transmission system in a “frequency band where stimulated Raman scattering does not occur”. However, one of ordinary skill in the art would readily understand that it would not be possible, in such an optical fiber transmission system, to transmit optical signals in an optical frequency band where stimulated Raman scattering “does not occur”, because stimulated Raman scattering takes place in all optical fibers and is an inherent nonlinear effect in such systems. Additionally, turning to Applicant’s specification for clarification on this issue would not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use an optical fiber transmission system capable of transmitting optical signals in a “frequency band where stimulated Raman scattering does not occur”. Applicant’s specification merely repeats “performing the adjustment process on a plurality of the frequency bands excluding the frequency band where stimulated Raman scattering does not occur” (Par. 8; Par. 57), with no further clarification on how this feature is achieved by the Applicant.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, claim 2 recites the limitation “the optical signal of the frequency band to be adjusted” in line 9. However, line 3 of claim 1 establishes “an optical signal of a frequency band to be adjusted” and lines 7-8 of claim 2 also establishes “an optical signal of the frequency band to be adjusted”. As such, it is unclear as to which “optical signal of the frequency band to be adjusted” the limitation of claim 2, line 9 refers. 
Additionally, Claim 2 recites the limitation “the optical signal” in the last line. However, Claim 1 establishes “an optical signal of a frequency band to be adjusted” and “a multiplexed optical signal transmitted by an optical transmission system”, and claim 2 establishes “an optical transmitter configured to transmit an optical signal”, “an optical receiver configured to receive an optical signal”, and “an optical signal of the frequency band to be adjusted”. As such, it is unclear as to which “optical signal” the limitation of the last line of claim 2 refers. 
Regarding Claim 3, Claim 3 recites the limitation "the frequency band where stimulated Raman scattering does not occur" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Uda et al. US 2002/0181061 A1 (hereinafter Uda).
Regarding Claim 5, Uda teaches an optical transmission system for transmitting a multiplexed optical signal (Fig. 2; Par. 37-40), the optical transmission system comprising: a controller (500, Fig. 2; 500 denotes a supervisory control equipment which is separately provided to supervise and control the overall system, Par. 37; Par. 59) configured to repeatedly perform an adjustment process for adjusting power of an optical signal (repeatedly performs adjustment of optical intensity in amplifiers 103, 203, and 303, Fig. 2; see Fig. 7 and Fig. 8 for amplifier output level control; Abst; Par. 9; Par. 15-16; Par. 24-25; Par. 31-36; Par. 41-43; Par. 51; Par. 56-57; Par. 96) of a frequency band to be adjusted while switching the frequency band to be adjusted between at least two frequency bands (band to be adjusted is one of B, R, L1, or L2 band, wherein the system performs adjustment on all of the B, R, L1, or L2 bands [i.e. switching the band to be adjusted], Fig. 1-6; Fig. 13; Par. 33-41; Par. 44-60) including at least a frequency band where stimulated Raman scattering occurs among frequency bands that are multiplexed in the multiplexed optical signal transmitted by the optical transmission system (SRS occurs in all bands as SRS takes place in all optical fibers, Abst.; Par. 6-7; Par. 14-15; Par. 31-32; Par. 35; Par. 45-47; Par. 50-54; Par. 59; Par. 97-98).

Regarding Claim 2, Uda teaches the optical transmission control method according to claim 1, wherein the optical transmission system includes an optical transmitter configured to transmit an optical signal to be multiplexed in the multiplexed optical signal (sending-end station 100 including optical transmitters 101, Fig. 2; Par. 37-41) and an optical receiver configured to receive an optical signal into which the multiplexed optical signal is demultiplexed (receiving-end station 300 including optical receivers 307, Fig. 2; Par. 37-41), and the adjustment process includes, when power of an optical signal of the frequency band to be adjusted transmitted from the optical transmitter has been changed, determining the power of the optical signal of the frequency band to be adjusted on the basis of a signal quality measured by the optical receiver that has received the optical signal (repeatedly adjusts the intensity of the optical signals at both the transmission end [via amplifiers 103] and the reception end [via amplifiers 303] based at least in part of OSNR [i.e. signal quality] at the receiving end, Fig. 2; Abst; Par. 9; Par. 15-16; Par. 24-25; Par. 31-36; Par. 41-43; Par. 46-47; Par. 51; Par. 53-55; Par. 56-57; Par. 59;Par. 78-85; Par. 92-96; Fig. 6; Fig. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uda.
Regarding Claim 3, Uda teaches the optical transmission control method according to claim 1, wherein the step of repeatedly performing includes performing the adjustment process on a plurality of the frequency bands, using the plurality of frequency bands as frequency bands to be adjusted (repeatedly performs adjustment of optical intensity in amplifiers 103, 203, and 303, Fig. 2; see Fig. 7 and Fig. 8 for amplifier output level control; Abst; Par. 9; Par. 15-16; Par. 24-25; Par. 31-36; Par. 41-43; Par. 51; Par. 56-57; Par. 96; band to be adjusted is one of B, R, L1, or L2 band, wherein the system performs adjustment on all of the B, R, L1, or L2 bands, Fig. 1-6; Fig. 13; Par. 33-41; Par. 44-60).
Uda does not explicitly teach excluding performing the adjustment process on the frequency band where stimulated Raman scattering does not occur. However, Uda teaches that the entire purpose of performing the adjustment process is to correct for signal degradation caused by  stimulated Raman scattering that occurs in different frequency bands (Abst.; Par. 6-7; Par. 14-15; Par. 31-32; Par. 35; Par. 45-47; Par. 50-54; Par. 59; Par. 97-98).
As such, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Uda to include a step of excluding performing the adjustment process on the frequency band where stimulated Raman scattering does not occur, because Uda teaches that the entire purpose of performing the adjustment process is to correct for signal degradation caused by stimulated Raman scattering that occurs 
Regarding Claim 4, Uda teaches the optical transmission control method according to claim 1, wherein the step of repeatedly performing includes causing the optical transmission system to transmit an optical signal of one of the frequency bands to perform the adjustment process (repeatedly performs adjustment of optical intensity in amplifiers 103, 203, and 303, Fig. 2; see Fig. 7 and Fig. 8 for amplifier output level control; Abst; Par. 9; Par. 15-16; Par. 24-25; Par. 31-36; Par. 41-43; Par. 51; Par. 56-57; Par. 96; band to be adjusted is one of B, R, L1, or L2 band, Fig. 1-6; Fig. 13; Par. 33-41; Par. 44-60) and determining an initial value of power of an optical signal of the one of the frequency bands (repeatedly performs adjustment of optical intensity in amplifiers 103, 203, and 303, thus must set an initial value, Fig. 2; see Fig. 7 and Fig. 8 for amplifier output level control; Abst; Par. 9; Par. 15-16; Par. 24-25; Par. 31-36; Par. 41-43; Par. 51; Par. 56-57; Par. 96; “a proper value based on past experience or the like is selected as an initially set light intensity tentative value”, Par. 80; “first, set a tentative value of optical signal output intensity in each span (S100)”, Par. 96; S100, Fig. 12).
Uda does not explicitly teach transmitting an optical signal of only one of the frequency bands. However, it is held that elimination of a step and its function is obvious if the function is not desired (MPEP 2144.04 II).
As such, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Uda to include the step of transmitting 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692.  The examiner can normally be reached on Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/DAVID W LAMBERT/Examiner, Art Unit 2636